appellant did not so acquiesce. Thus, the district court requests that this
                matter be remanded to permit the court to conduct an evidentiary hearing
                on respondent's motion to modify visitation. We grant the request for a
                remand. See generally Foster v. Dingwall, 126 Nev. „ 228 P.3d 453,
                455-56 (2010). Accordingly, we vacate the district court's May 1, 2014,
                order modifying visitation and remand this matter to the district court for
                further proceedings. This order constitutes the final adjudication in this
                appeal, and any new appeal shall be docketed under a separate docket
                number.
                            It is so ORDERED.




                                                                                         J.
                                                            Pickering


                                                                                         J.
                                                            Parraguirre


                                                                                         J.
                                                            Saitta


                cc: Hon. Chuck Weller, District Judge, Family Court Division
                     Nickole D. Mitchell
                     Alison J. Colvin
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(01 1947A